Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 15, 2022

                                    No. 04-22-00738-CR

                        EX PARTE Juan Luis BALTAZAR-PEREZ

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 11,799
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
        Court reporter Cynthia Perez Lenz has filed a notification of late reporter’s record,
requesting a thirty-day extension. We GRANT the request and ORDER the reporter’s record to
be filed by December 1, 2022.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court